

102 HR 3432 IH: New Mexico Wildland Fire Emergency Salvage Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3432IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Pearce introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expedite the planning and implementation of salvage timber sales as part of Forest Service and Department of the Interior restoration and rehabilitation activities for lands within the Gila and Lincoln National Forests and for Bureau of Land Management lands in New Mexico adversely impacted by the 2012 and 2013 fire seasons, and for other purposes.1.Short titleThis Act may be cited as the New Mexico Wildland Fire Emergency Salvage Act of 2013.2.Expedited salvage timber sales in response to the Silver, Little Bear, and Whitewater-Baldy Complex Fires in New Mexico(a)Salvage timber sales requiredAs part of the restoration and rehabilitation activities undertaken on lands within the Gila National Forest and Lincoln National Forest and on Bureau of Land Management lands adversely impacted by the 2012 Little Bear and Whitewater-Baldy Complex Fires and the 2013 Silver Fire in New Mexico, the Secretary of Agriculture, with respect to the affected National Forest System lands, and the Secretary of the Interior, with respect to affected Bureau of Land Management lands, shall promptly plan and implement salvage timber sales of dead, damaged, or downed timber resulting from those wildfires.(b)Legal sufficiencyDue to the extraordinary severity of the wildfires referred to in subsection (a), salvage timber sales conducted under such subsection shall proceed immediately and to completion notwithstanding any other provision of law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and laws related to the management of timber on the lands covered by such subsection.(c)Administrative and judicial reviewSalvage timber sales conducted under subsection (a) shall not be subject to—(1)administrative review, including, in the case of the Forest Service, the notice, comment, and appeal requirements of section 322 of the Department of the Interior and Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16 U.S.C. 1612 note); or(2)judicial review in any court of the United States.(d)Limitation; rule of constructionNothing in this section shall be construed in a manner that would affect the land management plan applicable to any area designated as a component of the National Wilderness Preservation System under section 3 of the Wilderness Act (16 U.S.C. 1132) and containing lands covered by subsection (a).